Citation Nr: 0926076	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Detroit, Michigan.  This case was previously 
before the Board in July 2007.


FINDING OF FACT

Neither chronic right knee disability nor chronic left knee 
disability was shown in service or within a year of discharge 
from service, and the competent medical evidence fails to 
establish a nexus or link between any left knee disability or 
right knee disability and the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Chronic right knee disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Chronic left knee disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).


By correspondence dated in September 2004, March 2006, August 
2007 and February 2008, the Veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  In March 2006 and August 2007 the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records and records from 
the Veteran's private physicians.  In October 2005 the 
Veteran underwent a VA examination that addresses the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An addendum 
to the October 2005 VA examination was completed in March 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include records from the Veteran's 
private physician (J.D.S., MD), service treatment records, 
and lay statements submitted in support of the Veteran's 
claim.  The October 2005 (and March 2009 addendum) VA 
physician's opinion provides a rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Veteran's February 1981 service enlistment examination 
report indicates that the Veteran's lower extremities and 
musculoskeletal system were evaluated as normal.  An October 
1985 service treatment record reveals that the Veteran was to 
be placed on a three day profile due to left knee swelling 
and pain.  The October 1985 record noted that there had been 
no trauma in the prior 72 hours.  A February 1986 service 
treatment record reveals that the Veteran was treated for 
right knee pain resulting from playing basketball.  The 
Veteran noted that he had not twisted or hit his right knee 
in any manner.  Crepitus was noted, but there was no edema or 
discoloration, and the right knee was stable.  The assessment 
was chondromalacia.  On the medical history portion of a July 
1987 periodic examination, the Veteran indicated that he had 
knee problems.  A physician noted that the Veteran's 
patellofemoral joint syndrome had been treated with 
quadriceps stretching and NSAID's with good results; clinical 
examination revealed no abnormality of the knees.  The 
Veteran's April 1991 service discharge examination report 
indicates that the Veteran's lower extremities and 
musculoskeletal system were evaluated as normal; the Veteran 
specifically denied knee problems on the corresponding report 
of medical history.

May 2005 private MRI's revealed tricompartment osteoarthritis 
of the knees.

At an October 2005 VA examination, the Veteran reported 
little or no information concerning knee problems during 
service.  The diagnosis was degenerative arthritis of both 
knees.

In a letter dated in December 2005, the Veteran's private 
physician stated, in pertinent part, as follows:

[The Veteran] brings in three notes from 
his service from October 1, 1985, 
February 20, 1986, and July 23, 1987, all 
with reference to knee problems that were 
examined and treated by military 
physicians.  Clearly, the problems that 
he continues to experience are a 
continuation of these problems that he 
reported in the military.  He has been 
diagnosed with osteoarthritis of both 
knees, and is under our care for 
treatment of these conditions, at this 
time.

In statements dated in December 2005, the Veteran's former 
spouse and a service comrade indicated that the Veteran had 
experienced difficulties with his knees during his active 
service.

In a March 2009 addendum to the October 2005 VA examination, 
the VA physician indicated that he had thoroughly reviewed 
the Veteran's claims file, including service treatment 
records, lay statements, and records from the Veteran's 
private physician.  The physician noted that in "none of the 
SMRs is there a history of known injury to the knees."  The 
physician then stated, in pertinent part, as follows:

As I stated in [the October 2005 VA 
examination], my opinion now, after 
reviewing the additional information, 
remains the same.  The current condition 
of osteoarthritis is not related to the 
PFJS in the service.  Osteoarthritis is a 
wear and tear type arthritis, that is to 
be expected in a person of [the] 
veteran's age.  Even 20 years post 
discharge from the service the 
[osteoarthritis] is only mild to 
moderate.  If it did have its onset 20 
years earlier, you would have in all 
likelihood expected the osteoarthritis to 
have reached a more advanced stage.

The evidence of record contains an opinion of etiology 
favorable to the Veteran's claim and an opinion that rejects 
the Veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among 
the factors for assessing the probative value of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With these considerations in mind, the Board finds that the 
private physician's opinion has less probative value than the 
March 2009 VA examiner's opinion.  The Board notes that the 
March 2009 VA examiner's opinion provided a review of the 
Veteran's service medical records, and noted that they were 
absent for any mention of an injury to the knees during 
service.  The March 2009 VA examiner in similar fashion 
observed that the Veteran's arthritis, osteoarthritis, was a 
"wear and tear" type that was to be expected in a person 
the Veteran's age.  If it had its onset during service, 
asserted the March 2009 VA examiner, the osteoarthritis would 
have been to a more advanced degree than the Veteran's 
current mild to moderate osteoarthritis.  In sum, the March 
2009 VA physician has offered an opinion based on a well-
reasoned rationale, and reflected the use of clinical data to 
support the rationale undergirding the opinion.  The 
Veteran's private physician, on the other hand, did not offer 
a rationale for his opinion, and did not discuss the 
implications of the type of the Veteran's arthritis (i.e., 
traumatic as opposed to degenerative arthritis), and did not 
mention that a knee disability was not noted on the Veteran's 
service separation examination.

The Board here observes that the Veteran was requested in 
February 2008 VA correspondence to contact his private 
physician who provided the December 2005 opinion and ask that 
he provide a rationale for the opinion provided.  In August 
2008 the RO directly contacted the private physician and also 
requested that he provide a rationale for his opinion.  While 
in August 2008 the Veteran's private physician submitted 
additional and duplicate copies of the Veteran's medical 
treatment records, no additional discussion concerning the 
December 2005 opinion was provided.

The Board has considered medical treatises submitted by the 
Veteran in support of his contentions.  The articles, 
however, are too general in nature to provide, alone, the 
necessary evidence to show that the veteran suffers from the 
disabilities on appeal as a result of his military service.  
Sacks v. West, 11 Vet. App. 314, 316- 17 (1998).  The medical 
treatise must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).

The Board notes that the Veteran and the authors of the lay 
statements submitted in support of the Veteran's claims are 
competent to provide testimony concerning factual matters of 
which they have first hand knowledge (i.e., experiencing or 
observing knee problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as 
the Veteran simply does not have the necessary medical 
training and/or expertise, he is not competent to opine as to 
whether he has developed osteoarthritis as a result of his 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In short, the evidence of record reveals that the first 
medical evidence of osteoarthritis was approximately 14 years 
following service.  Since the medical evidence of record 
indicates that the Veteran did not have chronic knee 
disability during service, nor within a year of discharge 
from service, and since the most probative medical opinion 
indicates that his current left and right knee disability is 
not related to service (and a showing of continuity of 
symptomatology after service has not been demonstrated), the 
preponderance of the evidence is against service connection 
for right and left knee disability.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


